UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007 []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission_File_Number_ 000-50654 ICON Income Fund Ten, LLC (Exact name of registrant as specified in its charter) Delaware 35-2193184 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 100 Fifth Avenue, 4th Floor, New York, New York 10011-1505 (Address of principal executive offices) (Zip code) (212) 418-4700 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.[x] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of ‘‘accelerated filer and large accelerated filer’’ in Rule12b-2 of the Exchange Act.Large accelerated filer []Accelerated filer[]Non-accelerated filer [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[x] No Number of outstanding limited liability company shares of the registrant on July 31, 2007 is 148,561. ICON Income Fund Ten, LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at June 30, 2007 (Unaudited) and December 31, 2006 1 Condensed Consolidated Statements of Operations for the Three and Six Months EndedJune 30, 2007 and 2006 (Unaudited) 2 Condensed Consolidated Statement of Changes in Members’ Equity for the Year Ended December 31, 2006 and for the Three and Six Months Ended June 30, 2007 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A.Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Balance Sheets ASSETS June 30, 2007 December 31, (Unaudited) 2006 Cash and cash equivalents $ 18,594,398 $ 5,685,688 Investments in finance leases: Minimum rents receivable 21,540,184 22,975,426 Estimated unguaranteed residual values 2,207,045 2,160,615 Initial direct costs, net 162,968 182,049 Unearned income (9,757,373 ) (10,899,809 ) Net investments in finance leases 14,152,824 14,418,281 Investments in operating leases: Equipment, at cost 140,224,061 145,214,350 Accumulated depreciation (51,936,753 ) (45,418,818 ) Net investments in operating leases 88,287,308 99,795,532 Investments in joint ventures 5,930,903 17,024,799 Investments in unguaranteed residual values 1,718,671 2,409,009 Equipment held for sale or lease, net 535,478 17,500 Interest rate swap contracts 620,013 754,521 Restricted cash 1,464,000 1,464,000 Prepaid service fees, net 154,619 1,024,155 Other assets, net 143,807 2,912,372 Total assets $ 131,602,021 $ 145,505,857 LIABILITIES AND MEMBERS' EQUITY Liabilities: Notes payable - non-recourse $ 38,117,363 $ 45,769,691 Accounts payable and other liabilities 372,619 509,945 Deferred rental income 1,108,146 1,355,712 Due to Manager and Affiliates, net 59,375 60,271 Minority interest 3,499,511 4,039,195 Total liabilities 43,157,014 51,734,814 Commitments and Contingencies Members' equity: Manager (one share outstanding, $1,000 per share original issue price) (450,448 ) (401,837 ) Additional Members (148,603 and 148,730 shares outstanding, $1,000 per share original issue price) 85,660,348 90,581,159 Accumulated other comprehensive income 3,235,107 3,591,721 Total members' equity 88,445,007 93,771,043 Total liabilities and members' equity $ 131,602,021 $ 145,505,857 See accompanying notes to condensed consolidated financial statements. 1 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenue: Rental income $ 7,109,323 $ 6,850,602 $ 14,547,609 $ 13,402,503 Finance income 676,194 - 1,358,145 - Income from investments in joint ventures 150,914 425,955 376,791 702,185 Net gain on sales of equipment 32,814 (6,422 ) 150,879 (3,696 ) Net gain on foreign currency transactions 325,267 - 328,228 26,713 Interest and other income 67,422 155,197 154,148 315,808 Total revenue 8,361,934 7,425,332 16,915,800 14,443,513 Expenses: Depreciation and amortization 5,592,407 6,294,050 11,962,850 12,596,836 Interest 529,139 730,235 1,114,918 1,564,437 Management fees - Manager 463,904 449,573 1,052,264 897,410 Administrative expense reimbursements - Manager 180,746 217,430 391,283 504,761 General and administrative 182,507 105,242 640,984 280,078 Minority interest 93,023 10,542 157,026 21,636 Total expenses 7,041,726 7,807,072 15,319,325 15,865,158 Net income (loss) $ 1,320,208 $ (381,740 ) $ 1,596,475 $ (1,421,645 ) Net income (loss) allocable to: Additional Members $ 1,307,006 $ (377,923 ) $ 1,580,510 $ (1,407,429 ) Manager 13,202 (3,817 ) 15,965 (14,216 ) $ 1,320,208 $ (381,740 ) $ 1,596,475 $ (1,421,645 ) Weighted average number of additional member shares outstanding 148,640 148,916 148,662 149,019 Net income (loss) per weighted average additional member share $ 8.79 $ (2.54 ) $ 10.63 $ (9.44 ) See accompanying notes to condensed consolidated financial statements. 2 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statement of Changes in Members' Equity For the Year Ended December 31, 2006 and for the Three and Six Months Ended June 30, 2007 (Unaudited) Accumulated Other Total Additional Additional Managing Comprehensive Members' Member Shares Members Member Income (Loss) Equity Balance, January 1, 2006 149,174 105,724,368 (252,770 ) (22,194 ) 105,449,404 Additional member shares redeemed (444 ) (385,563 ) - - (385,563 ) Cash distributions to members - (12,805,418 ) (129,348 ) - (12,934,766 ) Change in valuation of interest rate swap contracts - - - (243,456 ) (243,456 ) Change in valuation of warrants held by a joint venture - - - 538,072 538,072 Foreign currency translation adjustment - - - 3,319,299 3,319,299 Net loss - (1,952,228 ) (19,719 ) - (1,971,947 ) Balance, December 31, 2006 148,730 90,581,159 (401,837 ) 3,591,721 93,771,043 Additional member shares redeemed (71 ) (59,612 ) - - (59,612 ) Cash distributions to members - (3,196,955 ) (32,292 ) - (3,229,247 ) Change in valuation of interest rate swap contracts - - - (164,805 ) (164,805 ) Change in valuation of warrants held by a joint venture - - - (473,681 ) (473,681 ) Foreign currency translation adjustment - - - 146,150 146,150 Net income - 273,504 2,763 - 276,267 Balance, March 31, 2007 148,659 87,598,096 (431,366 ) 3,099,385 90,266,115 Additional member shares redeemed (56 ) (48,797 ) - - (48,797 ) Cash distributions to members - (3,195,957 ) (32,284 ) - (3,228,241 ) Change in valuation of interest rate swap contracts - - - 30,297 30,297 Change in valuation of warrants held by a joint venture - - - (16,242 ) (16,242 ) Foreign currency translation adjustment - - - 121,667 121,667 Net income - 1,307,006 13,202 - 1,320,208 Balance, June 30, 2007 148,603 85,660,348 (450,448 ) 3,235,107 88,445,007 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, (Unaudited) 2007 2006 Cash flows from operating activities: Net income (loss) $ 1,596,475 $ (1,421,645 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Rental income paid directly to lenders by lessees (8,784,000 ) (8,784,000 ) Finance income (1,358,145 ) - Income from investments in joint ventures (376,791 ) (702,185 ) Net gain on sales of equipment (150,879 ) 3,696 Depreciation and amortization 11,962,850 12,596,836 Interest expense on non-recourse financing paid directly to lenders by lessees 1,114,918 1,529,937 Minority interest 157,026 21,636 Changes in operating assets and liabilities: Collection of principal - non-financed receivables 1,903,147 - Due to Manager and affiliates, net (9,710 ) (6,668 ) Other assets 2,643,362 (809,739 ) Accounts payable and other liabilities (233,501 ) (925,244 ) Deferred rental income (247,566 ) 164,007 Net cash provided by operating activities 8,217,186 1,666,631 Cash flows from investing activities: Investments in operating leases, net of security deposit assumed - (3,072,034 ) Proceeds from sales of equipment and unguaranteed residual values 767,132 2,405,854 Distributions received from joint ventures 11,186,287 772,187 Restricted cash provided - 733,792 Net cash provided by investing activities 11,953,419 839,799 Cash flows from financing activities: Cash distributions to members (6,457,488 ) (6,472,432 ) Distributions to minority interest holders in joint ventures (696,710 ) (240,222 ) Additional member shares redeemed (108,409 ) (262,175 ) Net cash used in financing activities (7,262,607 ) (6,974,829 ) Effects of exchange rates on cash and cash equivalents 712 (95,607 ) Net increase (decrease) in cash and cash equivalents 12,908,710 (4,564,006 ) Cash and cash equivalents, beginning of the period 5,685,688 24,242,517 Cash and cash equivalents, end of the period $ 18,594,398 $ 19,678,511 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, (Unaudited) 2007 2006 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ - Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid on non-recourse notes payable directly to lenders by lessees 8,784,000 8,784,000 Transfer of investments in lease assets to equipment held for sale or lease, net 517,978 - Transfer from restricted cash to investments in operating leases - 1,599,797 Accrued legal fees for an investment in joint ventures 112,292 - Transfer from investments in unguaranteed residual values to investments in operating leases 326,402 100,433 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (Unaudited) (1) Basis of Presentation and Consolidation The accompanying condensed consolidated financial statements of ICON Income Fund Ten, LLC (the “LLC”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of ICON Capital Corp. (the “Manager”), all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. These condensed consolidated financial statements should be read together with the consolidated financial statements and notes included in the LLC’s 2006 Annual Report on Form 10-K. The results for the interim period are not necessarily indicative of the results for the full year. The condensed consolidated financial statements include the accounts of the LLC and its majority owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. The LLC accounts for its noncontrolling interests in joint ventures where the LLC has influence on financial and operational matters, generally greater than 5% but less than 50% ownership interest, under the equity method of accounting. In such cases, the LLC’s original investments are recorded at cost and adjusted for its share of earnings, losses and distributions. The LLC accounts for investments in joint ventures where the LLC has virtually no influence over financial and operational matters using the cost method of accounting. In such cases, the LLC’s original investments are recorded at cost and any distributions received are recorded as revenue.All of the LLC’s investments in joint ventures are subject to its impairment review policies. In joint ventures where the LLC’s interest is majority owned, the financial condition and results of operations of the joint venture are consolidated.Minority interest represents the minority owner's proportionate share of its equity in the joint venture. The minority interest is adjusted for the minority owner's share of the earnings, losses and distributions of the joint venture. (2) Organization The LLC was formed on January 2, 2003 as a Delaware limited liability company.The LLC is engaged in one business segment, the business of acquiring equipment subject to lease and, to a lesser degree, acquiring ownership rights to items of leased equipment at lease expiration.The LLC will continue until December 31, 2023, unless terminated sooner. The Manager of the LLC was a Connecticut corporation. Effective June 1, 2007, the Manager was re-incorporated as a Delaware corporation. The Manager manages and controls the business affairs of the LLC, including, but not limited to, the equipment leases and financing transactions that the LLC enters into under the terms of the LLC’s limited liability company agreement (the “LLC Agreement”).Additionally, the Manager has a 1% interest in the profits, losses, cash distributions and liquidation proceeds of the LLC. The LLC invested most of the net proceeds from its offering in items of equipment that are subject to a lease. After the net offering proceeds were invested, additional investments are made with the cash generated from the LLC’s initial investments to the extent that cash is not needed for expenses, reserves and distributions to members. The investment in additional equipment in this manner is called “reinvestment.” The LLC currently anticipates purchasing equipment from time to time until approximately April 4, 2010, unless that date is extended for up to an additional three years, at the Manager’s sole discretion. After the reinvestment period, the LLC will then sell its assets in the ordinary course of business, a time frame called the “liquidation period”. 6 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (Unaudited) (2) Organization - continued Members’ capital accounts are increased for their initial capital contribution plus their proportionate share of earnings and decreased by their proportionate share of losses and distributions. Profits, losses, cash distributions and liquidation proceeds are allocated 99% to the additional members and 1% to the Manager until each additional member has received cash distributions and liquidation proceeds sufficient to reduce their adjusted capital contribution account to zero and have received, in addition, other distributions and allocations that provide an 8% per annum cumulative return on their outstanding adjusted capital contribution account.After such time, the distributions will be allocated 90% to the additional members and 10% to the Manager. (3) Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with GAAP requires the Manager to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates primarily include the determination of allowance for doubtful accounts, unguaranteed residual values, depreciation and amortization and impairment losses.Actual results could differ from those estimates. Reclassifications Certain reclassifications have been made to the accompanying condensed consolidated financial statements in prior periods to conform to the current presentation. (4) Investments in Operating Leases Investments in operating leases consist of the following: June 30, 2007 December 31, (Unaudited) 2006 Container vessels $ 107,219,708 $ 107,219,708 Digital mini-labs 8,863,740 8,863,740 Information technology equipment 1,037,369 6,027,658 Telecommunications systems 18,077,855 18,077,855 Refrigeration equipment 720,473 720,473 Manufacturing equipment 4,304,916 4,304,916 140,224,061 145,214,350 Less: accumulated depreciation (51,936,753 ) (45,418,818 ) $ 88,287,308 $ 99,795,532 7 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (Unaudited) (4) Investments in Operating Leases – continued Information technology equipment On March 31, 2004, the LLC, along with ICON Income Fund Nine, LLC (“Fund Nine”), an entity also managed by the Manager, formed a joint venture, ICON GeicJV, for the purpose of purchasing information technology equipment subject to a lease with Government Employees Insurance Company (“GEICO”) until March 31, 2007. The LLC paid approximately $4,331,000 for its investment in ICON GeicJV.The LLC and Fund Nine have interests of 74% and 26%, respectively.On April 30, 2004, ICON GeicJV acquired the technology equipment subject to lease for a total cost of approximately $5,853,000. During March 2007, GEICO returned equipment with a cost basis of approximately $5,165,000 and extended on a month–to-month basis equipment with a cost basis of approximately $688,000. Of the equipment that was returned, the Manager has sold equipment with a net book value of approximately $229,000. The LLC realized proceeds of approximately $243,000 and recognized a gain of approximately $14,000. The remaining returned equipment is currently being remarketed by the Manager, and has a net book value of approximately $518,000, and was reclassified to equipment held for sale or lease, net. Refrigeration Equipment During July 2007, PW Supermarkets, Inc. extended the lease on refrigeration equipment until July 2008. (5) Joint Ventures The joint ventures described below are not consolidated by the LLC. ICON Global Crossing, LLC The LLC has a 30.6% interest in ICON Global Crossing LLC (“ICON Global Crossing”) whose sole purpose is to lease state-of-the-art telecommunications equipment to Global Crossing Telecommunications, Inc. The results of operations of ICON Global Crossing for the three and six months ended June 30, 2007, and 2006 are summarized below: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net income $ 658,685 $ 686,474 $ 1,335,539 $ 1,065,325 LLC's share of net income $ 201,689 $ 210,208 $ 408,942 $ 376,902 ICON AEROTV, LLC The LLC owns a 50% interest in ICON AeroTV, LLC (“ICON AeroTV”), whose sole purpose was owning equipment leased to AeroTV Ltd (“AeroTV”). On February 13, 2007, AeroTV’s customer, the largest scheduled bus line in Europe, terminated its service agreement with AeroTV. Shortly thereafter, AeroTV notified the Manager of its inability to pay certain rent owed to ICON AeroTV and subsequently filed for insolvency protection in the United Kingdom. In February 2007, ICON AeroTV sent a notice to AeroTV terminating the Master Lease Agreement.Certain facts came to light that gave the Manager serious concerns regarding the propriety of AeroTV's actions during and after the execution of the lease with AeroTV. On April 18, 2eroTV filed a lawsuit in the United Kingdom’s High Court of Justice, Queen’s Bench Division against AeroTV and one of its directors for fraud. Subsequently, ICON AeroTV received a default judgment against the AeroTV director. ICON AeroTV is currently in the process of registering and executing the judgment. At this time it is not possible to determine the ability to collect the judgment. 8 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (Unaudited) (5) Investments in Joint Ventures – continued On February 20, 2007, ICON AeroTVwrote off itsleased assets with a remaining cost basis of approximately $441,000,off-setting the loss was the recognition of therelinquished security deposit and deferred income of approximately $288,000, resulting in a loss of approximately $153,000. During March 2007, ICON AeroTV collected approximately $218,000 of the remaining rent balance.In April 2007, all the remaining amounts previously contributed to ICON AeroTV for the purchase of on board digital audio/visual systems were returned to the LLC and ICON Leasing Fund Eleven, LLC (“Fund Eleven”), which amount together with accrued interest was approximately $5,215,000. ICON EAM, LLC On November 9, 2005, the LLC, along with Fund Eleven, formed ICON EAM, LLC (“ICON EAM") and each contributed approximately $5,620,000 in cash for a 50% interest in ICON EAM with the intention of purchasing industrial gas meters and accompanying data gathering equipment that would be subject to a Master Lease with EAM Assets Ltd. (“EAM”). EAM is a meter asset manager whose business is maintaining industrial gas meters in the United Kingdom.EAM was unable to meet its conditions precedent to the LLC’s obligations to perform under the Master Lease. The Manager attempted to negotiate a resolution with EAM regarding its failure to meet those conditions precedent.Based on the Manager’s further due diligence, the Manager determined it was not in the LLC’s best interest to enter into a work-out situation with EAM at that time. All amounts funded to ICON EAM in anticipation of purchasing the industrial gas meters and accompanying data gathering equipment were deposited into an interest bearing escrow account controlled by ICON EAM's legal counsel. In April 2007, ICON EAM's initial investment and all accrued interest were returned to the LLC and Fund Eleven, amounting to approximately $13,833,000. (6) Investment in Unguaranteed Residual Values Summit Asset Management Limited The LLC entered into a participation agreement with Summit Asset Management Limited (“SAM”), an unrelated third party, to acquire a 75% interest in the unguaranteed residual values of a portfolio of equipment on lease with various United Kingdom lessees. These leases expire at various dates through August 30, 2009. The LLC does not have an interest in the equipment until the expiration of the initial term of the leases. The portfolio is mostly comprised of information technology equipment, including laptops, desktops and printers. The purchase price was approximately $2,843,000, inclusive of legal costs. SAM receives commissions on transaction and realization proceeds, as defined in the participation agreement. For the three and six months ended June 30, 2007, the LLC paid SAM approximately $28,000 and $57,000, respectively, in commissions and realization proceeds, which are included in general and administrative expenses in the accompanying condensed consolidated statement of operations. 9 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (Unaudited) (6) Investments in Unguaranteed Residual Values – continued For the three months ended June 30, 2007, the LLC remarketed certain of its investments in unguaranteed residual values with a cost basis of approximately $234,000. Of this amount, the LLC realized proceeds of approximately $9,000, on sales of its interests in unguaranteed residual values of approximately $8,000, and transferred other investments in unguaranteed residual values, with a cost basis of approximately $226,000, to investments in operating leases. The lease terms expire at various dates through August 2009. For the six months ended June 30, 2007, the LLC remarketed certain of its investments in unguaranteed residual values with a cost basis of approximately $629,000. Of this amount, the LLC realized proceeds of approximately $381,000, on sales of its interests in unguaranteed residual values of approximately $303,000, and transferred other investments in unguaranteed residual values, with a cost basis of approximately $326,000, to investments in operating leases. The lease terms expire at various dates through August 2009. Key Finance Group, Limited During July 2006, the LLC entered into a purchase and sale agreement (the “Purchase Agreement”) with Key Finance Group, Ltd. (“Key Finance”) (a United Kingdom based company), acquiring an interest in the unguaranteed residual values of various technology equipment currently on lease to various lessees located in the United Kingdom for approximately $782,000 (£422,000).These leases have various expiration dates through March 2015. Under the terms of the Purchase Agreement, Key Finance and the LLC will receive residual proceeds up to the “bottom residual value,” as defined in the remarketing agreement.The LLC will then receive residual proceeds up to certain thresholds established in the Purchase Agreement.Under the terms of the Purchase Agreement, once the portfolio’s return to the LLC has exceeded the expected residual, as established in the Purchase Agreement, any additional residual proceeds will be split equally between the LLC and Key Finance. For the three and six months ended June 30, 2007, the LLC remarketed certain of its investments in unguaranteed residual values, with a cost basis of approximately $32,000 and $61,000, respectively. The LLC realized proceeds of approximately $33,000 and $67,000, respectively, on these equipment sales. (7) Revolving Loan Facility – Recourse On August 31, 2005, the LLC, together with certain of its affiliates (entities sponsored and organized by the Manager), ICON Income Fund Eight B L.P., Fund Nine and Fund Eleven (collectively, the "Borrowers") entered into a Commercial Loan Agreement (the "Agreement"), with California Bank & Trust (the “Lender”). The Agreement provides for a revolving line of credit of up to $17,000,000 pursuant to a senior secured revolving loan facility (the "Facility") which is secured by all assets of the Borrowers not subject to a first priority lien, as defined in the Agreement. Each of the Borrowersis jointly and severally liable for all amounts borrowed under the Facility. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain lease agreements in which the Borrowers have a beneficial interest. As part of the Agreement, the Borrowers are required to comply with certain financial covenants, including, a minimum debt coverage ratio, a tangible net worth covenant, a leverage ratio and a minimum liquidity covenant. The Borrowers are in compliance with these covenants at June 30, 2007. 10 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (Unaudited) (7) Revolving Loan Facility – continued The Agreement prohibits the Borrowers from declaring or paying any distribution to investors if such a payment would cause the Borrowers to become non-compliant with the financial covenants in the Agreement. In addition, on August 31, 2005, the Borrowers entered into a Contribution Agreement (the "Contribution Agreement") pursuant to which the Borrowers agreed to certain restrictions on the amounts and terms of their respective borrowings under the Facility in order to minimize the risk thata Borrower would be unable to repay its portion of the outstanding obligations under the Facility atany time. These restrictions include, but are not limited to, borrowing in excess of the lesser of (a) an amount each Borrower could reasonably expect to repay in one year from its projected free cash flow, or (b) the greater of (i) the borrowing base, as defined in the Agreement, as applied to such and (ii) 50% of the net worth of such Borrower. The Contribution Agreement also provides that, in the event a Borrower pays an amount under the Contribution Agreement in excess of its share of the total obligations under the Facility, whether by reason of an event of default or otherwise, the other Borrowers will immediately make a contribution payment to such Borrower and in such amount that the aggregate amount paid by each Borrower reflects its allocable share of the aggregate obligations under the Facility. The Borrowers' obligations to each other under the Contribution Agreement arecollateralized by a subordinate lien on the assets of each Borrower. The Borrowers are in compliance with the Contribution Agreement at June 30, 2007 and no amounts are due to or payable by the LLC under the Contribution Agreement. On December 26, 2006, the Borrowers entered into a Loan Modification Agreement (the “Loan Modification”) to the Agreement. The changes to the Agreement are an extension of the Facility from August 31, 2007 to September 30, 2008 and the lowering of (i) the interest rate for advances under the Facility from the Lender’s prime rate plus 0.25% to the Lender’s prime rate and (ii) the interestrate on the five separate advances that are permitted to be made under the Facility at the rate at which United States dollar deposits can be acquired by the Lender in the London Interbank Eurocurrency Market (the “LIBOR Rate”) plus 2.75% per year to the LIBOR Rate plus 2.5% per year. In addition, pursuant to the terms of the Loan Modification, the Borrowers no longer have to maintain a cash reserve. The interest rate at June 30, 2007was 8.25%. On June 20, 2007, the Loan Agreement, the Contribution Agreement and the Loan Modification were modified so that ICON Leasing Fund Twelve, LLC (“Fund Twelve”) became a permitted borrower. Although Fund Twelve does not have any outstanding borrowings under the Facility, as a result of its entry into the Loan Modification, it is jointly and severally liable for the outstanding balance. Aggregate borrowings by all Borrowers under the Facility amounted to $6,755,000 at June 30, 2007.The LLC currently has no borrowings outstanding under the Facility. 11 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (Unaudited) (8) Other Comprehensive Income (Loss) Other comprehensive income (loss) consists of the following: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net income (loss) $ 1,320,208 $ (381,740 ) $ 1,596,475 $ (1,421,645 ) Other comprehensive income (loss): Change in valuation of interest rate swap contracts 30,297 216,560 (134,508 ) 429,475 Change in valuation of warrants held by a joint venture (16,242 ) (547,483 ) (489,923 ) 640,037 Foreign currency translation adjustment 121,667 1,056,802 267,817 1,259,568 Comprehensive income $ 1,455,930 $ 344,139 $ 1,239,861 $ 907,435 (9) Transactions with Related Parties The Manager performs certain services relating to the management of the LLC’s equipment leasing activities. Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaison with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by the Manager that are necessary to the LLC’s operations. These costs include the Manager’s legal, accounting, investor relations and operations personnel, as well as professional fees and other costs, that are charged to the LLC based upon the percentage of time such personnel dedicate to the LLC. Excluded are salary and related costs, travel expenses and other administrative costs incurred by individuals with a controlling interest in the Manager. The Manager also has a 1% interest in the LLC’s profits, losses and distributions. The LLC paid distributions to the Manager of$64,575 for thesix months ended June 30, 2007. The Manager’s interest in the LLC’s net income (loss) for the three months ended June 30, 2007and 2006was $13,202 and $(3,817), respectively. TheManager’s interest in the LLC’s net income (loss) for the six months ended June 30, 2007and 2006 was $15,965 and $(14,216), respectively. 12 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (Unaudited) (9) Transactions with Related Parties – continued Fees and other expenses paid or accrued by the LLC to the Manager for the three and six months ended June 30, 2007 and 2006, were as follows: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Management fees (1) $ 463,904 $ 449,573 $ 1,052,264 $ 897,410 Administrative expense reimbursements (1) 180,746 217,430 391,283 504,761 $ 644,650 $ 667,003 $ 1,443,547 $ 1,402,171 (1)Charged directly to operations. The LLC had a net payable of approximately $59,000 due to the Manager and Affiliates at June 30, 2007. The net payable was primarily comprised of a payable due to the Manager relating to administrative expense reimbursements accrued and unpaid at June 30, 2007. (10) Recent Accounting Pronouncements The Manager does not believe that any other recently issued, but not yet effective accounting pronouncements, if currently adopted, would have a material effect on the accompanying condensed consolidated financial statements. (11) Subsequent Events Product Tanker On July 24, 2007, the LLC and Fund Twelve, formed ICON Mayon, LLC (“ICON Mayon”), with interests of 51% and 49%, respectively. ICON Mayon purchased one Aframax 98,507 DWT product tanker - the Mayon Spirit – from an affiliate of Teekay Corporation (“Teekay”). The purchase price for the Mayon Spirit was approximately $40,250,000, comprised of (i) the capital contribution to ICON Mayon of approximately $15,312,000 and (ii) borrowings of approximately $24,938,000 of non-recourse indebtedness under a secured loan agreement with Fortis Capital Corp. In addition ICON Mayon paid an arrangement fee to Fortis Capital Corp. of approximately $187,000. Simultaneously with the closing of the purchase of the Mayon Spirit, the Mayon Spirit was bareboat chartered back to Teekay for a term of four years. The charter commenced on July 24, 2007. 13 Table of Contents Item 2. Manager's Discussion and Analysis of Financial Condition and Results of Operations The following is a discussion of our results of operations and current financial position. This discussion should be read together with our unaudited condensed consolidated financial statements and related notes included elsewhere in this Quarterly Report, Part II, Item 1A. Risk Factors and the audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2006. As used in this Quarterly Report on Form 10-Q, references to “we,” “us,” “our” or similar terms include ICON Income Fund Ten, LLC and its consolidated subsidiaries. Forward-Looking Statements Certain statements within this Quarterly Report on Form 10-Q may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements.Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expects,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning. These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. Overview We operate as an equipment leasing program in which the capital our members have invested is pooled together to make investments, pay fees and establish a small reserve. We primarily acquire equipment subject to lease, purchase equipment and lease it to third-party end users and, to a lesser degree, acquire ownership rights to items of leased equipment at lease expiration. Some of our equipment leases are acquired for cash and are expected to provide current cash flow, which we refer to as “income” leases. For the other equipment leases, we finance the majority of the purchase price. We refer to these leases as “growth” leases. Growth leases generate little or no current cash flow because substantially all of the rental payments received from a lessee service the indebtedness associated with acquiring or financing the lease. We anticipate that the future value of the leased equipment will exceed our cash portion of the purchase price. Additional investments will continue to be made with the cash generated from our initial investments to the extent that the cash is not needed for expenses, reserves and distributions to members. The investment in additional equipment in this manner is called “reinvestment”.We anticipate purchasing equipment from time to time until approximately April 4, 2010, unless that date is extended for up to an additional three years, at our Manager’s sole discretion. At June 30, 2007, our portfolio, which we hold either directly or through joint venture investments with affiliates, consists primarily of the following equipment subject to lease: Containership Equipment: · We have a 100% interest in three container vessels on bareboat charter to ZIM Israel Navigation Co. Ltd. ("ZIM"), the 1orea (“ZIM Korea”), the 1anada (“ZIM Canada”) and the 1talia (“ZIM Italia”). The ZIM Korea and the ZIM Canada have bareboat charters that expire during June 2009 and the ZIM Italia has a bareboat charter that expires during December 2009. 14 Table of Contents Information Technology Equipment and Phone Systems: · We have a 74.6% interest in ICON GeicJV, which purchased information technology equipment, such as Sun servers, HP servers, Dell desktop computers and Panasonic laptop computers, subject to a three year lease with Government Employees Insurance Company (“GEICO”). As of March 31, 2007, the lease with GEICO expired and the equipment has either been returned or renewed on a month-to-month basis. · We have a 75% interest in the unguaranteed residual values of a portfolio of leases currently in effect and performing with various lessees in the United Kingdom. The portfolio is mostly comprised of information technology equipment, including laptops, desktops and printers. All of the leases expire at various dates through August 30, 2009. · We have a 100% interest in two Mitel Networks 3340 Global Branch Office Solution Phone Systems on lease to CompUSA, Inc. (“CompUSA”).The two leases expire in December 2008 and December 2009, respectively. · We have a 100% interest in 101 Noritsu QSS-3011 digital mini-labs on lease to the Rite Aid Corporation (“Rite Aid”). The leases expire at various times from November 2007 to September 2008. · We have a 30.6% interest in ICON Global Crossing, LLC (“ICON Global Crossing”), which purchased state-of-the-art telecommunications equipment from various vendors, which was then leased to Global Crossing Telecommunications, Inc. (“Global Crossing”). The lease expires on March 31, 2010. · We have a 72.3% interest in ICON Global Crossing II, LLC (“ICON Global Crossing II”), which purchased state-of-the-art telecommunications equipment from various vendors, which was then leased to Global Crossing and Global Crossing North American Networks, Inc. The lease expires on October 31, 2010. Other Equipment: · We have a 100% interest in refrigeration equipment on lease to P.W. Supermarkets, Inc (“PW Supermarkets”). The equipment is subject to a three year lease which was set to expire during July 2007. During July 2007, PW Supermarkets extended the lease until July 2008. · We have a 100% interest in ICON Premier LLC (“Premier LLC”), which purchased hospital bedside entertainment and communication terminals that are on lease with Premier Telecom Contracts Limited (“Premier Telecom”).The equipment was installed in various hospitals located throughout the United Kingdom. The lease expires on December 31, 2012. · We have a 100% interest in automotive steering column production and assembly equipment on lease to Anchor Tool & Die Co. (“Anchor”). The equipment is subject to a three year lease which expires on September 30, 2009. Lease and Other Significant Transactions Information Technology Equipment: During March 2007, GEICO returned equipment with a cost basis of approximately $5,165,000 and extended on a month-to-month basis equipment with a cost basis of approximately $688,000. Of the equipment that was returned, our Manager has sold equipment with a net book value of approximately $229,000. We realized proceeds of approximately $243,000 and recognized a gain of approximately $14,000. The remaining returned equipment is currently being remarketed by our Manager,and has a net book value of approximately $518,000, and was reclassified to equipment held for sale or lease, net. 15 Table of Contents Digital Audio/Visual Entertainment Systems We own a 50% interest in ICON AeroTV, LLC (“ICON AeroTV”), whose sole purpose was owning equipment leased to AeroTV Ltd (“AeroTV”).On February 13, 2007, AeroTV’s customer, the largest scheduled bus line in Europe, terminated its service agreement with AeroTV. Shortly thereafter, AeroTV notified our Manager of its inability to pay certain rent owed to ICON AeroTV and subsequently filed for insolvency protection in the United Kingdom. In February 2007, ICON AeroTV sent a notice to AeroTV terminating the Master Lease Agreement.Certain facts came to light that gave our Manager serious concerns regarding the propriety of AeroTV's actions during and after the execution of the lease with AeroTV. On April 18, 2eroTV filed a lawsuit in the United Kingdom’s High Court of Justice, Queen’s Bench Division against AeroTV and one of its directors for fraud.Subsequently, ICON AeroTV received a default judgment against the AeroTV director. ICON AeroTV is currently in the process of registering and executing the judgment. At this time it is not possible to determine the ability to collect the judgment. On February 20, 2007, ICON AeroTVwrote off itsleased assets with a remaining cost basis of approximately $441,000,off-setting the loss was the recognition of therelinquished security deposit and deferred income of approximately $288,000, resulting in a loss of approximately $153,000. During March 2007, ICON AeroTV collected approximately $218,000 of the remaining rent balance.In April 2007, all the remaining amounts previously contributed to ICON AeroTV for the purchase of on board digital audio/visual systems were returned to us and ICON Leasing Fund Eleven, LLC (“Fund Eleven”), which amount together with accrued interest was approximately $5,215,000. Results of Operations for the Three Months Ended June 30, 2007 (the “2007 Quarter”) and 2006 (the “2006 Quarter”) Revenue for the 2007 and 2006 Quarters are summarized as follows: Three Months Ended June 30, 2007 2006 Change Total revenue $ 8,361,934 $ 7,425,332 $ 936,602 Rental income 7,109,323 6,850,602 258,721 Finance income 676,194 - 676,194 Income from investments in joint ventures 150,914 425,955 (275,041 ) Net gain on sales of equipment 32,814 (6,422 ) 39,236 Net gain on foreign currency transactions 325,267 - 325,267 Interest and other income 67,422 155,197 (87,775 ) Total revenue for the 2007 Quarter increased by $936,602, or 12.6%, as compared to the 2006 Quarter. This increase was primarily attributable to rental and finance income from our leased equipment and net gain on foreign currency transactions related to changes in exchange rates in the United Kingdom, partially offset by a decrease in income from investments in joint ventures and interest and other income. During quarter ended September 30, 2006, we purchased Anchor and ICON Global Crossing II, which account for approximately $1,222,000 of additional rental income during the 2007 Quarter. The increase was partially offset by the July 2006 lease with Premier Telecom that was reclassified to a direct finance lease and accounted for approximately $653,000 of the offsetting decrease in rental income and the March 2007 lease with GEICO expired, which accounted for a decrease in rental income of approximately $374,000 during the 2007 Quarter. The increase in the net gain on foreign currency transactions was due to approximately $11,679,000 of distributions made from our Premier LLC, ICON AeroTV and ICON EAM LLC joint ventures into our pound sterling bank accounts in the United Kingdom as well as an increase of approximately 10% in foreign exchange rates during the 2007 Quarter as compared to 2006 Quarter. The decrease in income from investments in joint ventures primarily relates to the termination of the leases with AeroTV and FedEx, resulting in a decrease of approximately $250,000. The decrease in interest income was the direct result of the increased investment in operating and finance leases discussed above during the 2007 Quarter as compared to the 2006 Quarter. 16 Table of Contents Expenses for the 2007 and 2006 Quarters are summarized as follows: Three Months Ended June 30, 2007 2006 Change Total expenses $ 7,041,726 $ 7,807,072 $ (765,346 ) Depreciation and amortization 5,592,407 6,294,050 (701,643 ) Interest 529,139 730,235 (201,096 ) Management fees - Manager 463,904 449,573 14,331 Administrative expense reimbursements - Manager 180,746 217,430 (36,684 ) General and administrative 182,507 105,242 77,265 Minority interest 93,023 10,542 82,481 Total expenses for the 2007 Quarter decreased by $765,346, or 9.8%, as compared to the 2006 Quarter, primarily due to lower depreciation and amortization and interest expense, that was partially offset by an increase in minority interest and general and administrative expenses. The decrease in depreciation and amortization expense was caused by the reclassification of the Premier Telecom lease in July 2006 to a direct finance lease and the GEICO lease expiring during March 2007, partially offset by our acquisitions during the quarter ended September 30, 2006 of ICON Global Crossing II and Anchor. The decrease in interest expense was due to the continued reduction of our non-recourse debt on the three ZIM vessels, two of which were purchased in June 2004 and the third in January 2005. The increase in minority interest expense was due to two of our affiliate’s investment in ICON Global Crossing II during 2006. The increase in general and administrative expenses was due to increased professional fees, state taxes and commissions from increased investment in leased assets and fees to an unrelated third party for financing costs. Net Income (Loss) As a result of the foregoing factors, the net income for the 2007 Quarter was $1,320,208 as compared to the net loss for the 2006 Quarter of $381,740. The net income per weighted average number of additional members’ shares outstanding for the 2007 Quarter was $8.79 as compared to the net loss per weighted average number of additional members’ shares outstanding for the 2006 Quarter of $2.54. Results of Operations for the Six Months Ended June 30, 2007 (the “2007 Period”) and 2006 (the “2006 Period”) Revenue for the 2007 and 2006 Periods are summarized as follows: SixMonths Ended June 30, 2007 2006 Change Total revenue $ 16,915,800 $ 14,443,513 $ 2,472,287 Rental income 14,547,609 13,402,503 1,145,106 Finance income 1,358,145 - 1,358,145 Income from investments in joint ventures 376,791 702,185 (325,394 ) Net gain on sales of equipment 150,879 (3,696 ) 154,575 Net gain on foreign currency transactions 328,228 26,713 301,515 Interest and other income 154,148 315,808 (161,660 ) 17 Table of Contents Total revenue for the 2007 Period increased by $2,472,287, or 17.1%, as compared to the 2006 Period. This increase was primarily attributable to rental and finance income from our leased equipment. During the quarter ended September 30, 2006, we purchased Anchor and ICON Global Crossing II, which account for approximately $2,444,000 of additional rental income during the 2007 Period. The increase was partially offset by the Premier Telecom lease that was reclassified to a direct finance lease in July 2006, representing all of our finance income for the 2007 Period and accounting for approximately $1,074,000 of the offsetting decrease in rental income. Our lease with GEICO expired in March 2007 and accounted for a decrease in rental income of approximately $367,000 during the 2007 Period. The increase in the net gain on foreign currency transactions was due to approximately $12,595,000 of distributions made from our Premier LLC, ICON AeroTV and ICON EAM LLC joint ventures into our pound sterling bank accounts in the United Kingdom as well as an increase of approximately 10% in foreign exchange rates during the 2007 Period as compared to 2006 Period. The increase in the net gain on sales of equipment was primarily due to an increased number of sales of the Summit Asset Management, Ltd. Leases (portfolio of short term leases) that came to term during the 2007 Period of approximately $131,000 as well as a loss on the sale of a portion of the equipment on lease to PW Supermarkets of approximately $24,000. The decrease in income from investments in joint ventures relates to the termination of the leases with AeroTV and FedEx, resulting in a decrease of approximately $218,000. The decrease in interest income is the direct result of the increased investment in operating and finance leases discussed above during the 2007 Period as compared to the 2006 Period. Expenses for the 2007 and 2006 Periods are summarized as follows: Six Months Ended June 30, 2007 2006 Change Total expenses $ 15,319,325 $ 15,865,158 $ (545,833 ) Depreciation and amortization 11,962,850 12,596,836 (633,986 ) Interest 1,114,918 1,564,437 (449,519 ) Management fees - Manager 1,052,264 897,410 154,854 Administrative expense reimbursements - Manager 391,283 504,761 (113,478 ) General and administrative 640,984 280,078 360,906 Minority interest 157,026 21,636 135,390 Total expenses for the 2007 Period decreased by $545,833, or 3.4%, as compared to the 2006 Period, primarily due to lower depreciation and amortization and interest expense, that was partially offset by an increase in minority interest and general and administrative expenses. The decrease in depreciation and amortization expense was caused by the reclassification of the Premier Telecom lease in July 2006 to a direct finance lease and the GEICO lease expiring during March 2007, partially offset by our acquisitions during the quarter ended September 30, 2006 of ICON Global Crossing II and Anchor. The decrease in interest expense was due to the continued reduction of our non-recourse debt on the three ZIM vessels, two of which were purchased in June 2004 and the third in January 2005. The overall increase in Management fees-Manager is a result of our acquisitions during the quarter ended September 30, 2006 of ICON Global Crossing II and Anchor, offset partially by the expiration of our lease with Geico in March 2007. The overall decrease in administrative expense reimbursements-Manager relates to decreased investment activity. We had no additional investments in leased assets during the period ended June 30, 2007. The increase in minority interest expense was due to two of our affiliate’s investment in ICON Global Crossing II during 2006. The increase in general and administrative expenses was due to increased professional fees, state taxes and commissions from increased investment in leased assets and fees to an unrelated third party for financing costs. 18 Table of Contents Net Income (Loss) As a result of the foregoing factors, the net income for the 2007 Period was $1,596,475 as compared to the net loss for 2006 Period of $1,421,645. The net income per weighted average number of additional members’ shares outstanding for the 2007 Period was $10.63 as compared to the net loss per weighted average number of additional members’ shares outstanding for the 2006 Period of $9.44. Liquidity and Capital Resources Sources and Uses of Cash At June 30, 2007 and 2006, we had cash and cash equivalents of $18,594,398 and $19,678,511, respectively. For the six months ended June 30, 2007 and 2006, our main source of cash has been from operating and investing activities, which we expect to continue throughout the entire operating period. For the six months ended June 30, 2007 and 2006, our main use of cash was from financing activities, which we anticipate will continue during the entire operating period. Operating Activities Sources of cash Our main source of cash from operating activities for the six months ended June 30, 2007 and 2006 was the collection of non-financed receivables from operating and direct finance leases of approximately $7,419,000 (primarily relating to the Premier LLC, ICON Global Crossing II, Rite Aid, CompUSA, Anchor, Summit Asset Management Limited and ICON GeicJV leases) and $4,783,000 (primarily relating to the Premier LLC, ICON GeicJV, CompUSA, PW Supermarkets, Summit Asset Management Limited and Rite Aid leases), respectively. These transactions provided us with approximately $8,217,000 and $1,667,000, respectively, of net cash from operating activities. Investing Activities Sources of cash Our sources of cash from investing activities during the six months ended June 30, 2007 consisted of proceeds from the sales of equipment of approximately $767,000 (which consisted of the proceeds received from the sale of short-term portfolio leased assets coming to term and the sale of information technology equipment) and approximately $11,186,000 in distributions from joint ventures (which we received from our ICON Global Crossing, ICON EAM, LLC, ICON AeroTV and Aircraft 46837 joint ventures). Our sources of cash from investing activities during the six months ended June 30, 2006 consisted of proceeds from the sales of equipment of approximately $2,406,000 (which consisted of the proceeds received from the sale of Air Atlanta aircraft rotables and the sale of short-term portfolio leased assets coming to term), approximately $772,000 in distributions from our ICON Global Crossing joint venture, approximately $734,000 from cash transfers from restricted cash relating to the closing of the Premier LLC escrow account. Uses of cash Our primary uses of cash from investing activities during the six months ended June 30, 2006 were approximately $3,072,000 relating to the acquisitions of Premier LLC and equipment on lease to Saturn Corporation. 19 Table of Contents Financing Activities Uses of cash Our uses of cash from financing activities during the six months ended June 30, 2007 were cash distributions paid to our members of approximately $6,458,000 and approximately $697,000 for the distributions to minority interest holders in joint ventures (which were paid from our ICON Global Crossing II and ICON GeicJV joint ventures). Our uses of cash from financing activities during the six months ended June 30, 2006 were cash distributions paid to our members of approximately $6,472,000 and $240,000 for the distributions to minority interest holders in joint ventures (which were paid from our ICON Global Crossing II and ICON GeicJV joint ventures). Financings and Borrowings On August 31, 2005, we, together with certain of our affiliates (entities sponsored and organized by our Manager), ICON Income Fund Eight B L.P., Fund Nine and Fund Eleven (collectively, the "Borrowers") entered into a Commercial Loan Agreement (the "Agreement"), with California Bank & Trust (the “Lender”).The Agreement provides for a revolving line of credit of up to $17,000,000 pursuant to a senior secured revolving loan facility (the "Facility") which is secured by all assets of the Borrowers not subject to a first priority lien, as defined in the Agreement. Each of the Borrowers is jointly and severally liable for all amounts borrowed under the Facility. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain lease agreements in which the Borrowers have a beneficial interest. As part of the Agreement, the Borrowers are required to comply with certain financial covenants, including, a minimum debt coverage ratio, a tangible net worth covenant, a leverage ratio and a minimum liquidity covenant. The Borrowers are in compliance with these covenants at June 30, 2007. The Agreement prohibits the Borrowers from declaring or paying any distribution to investors if such a payment would cause the Borrowers to become non-compliant with the financial covenants in the Agreement. In addition, on August 31, 2005, the Borrowers entered into a Contribution Agreement (the "Contribution Agreement") pursuant to which the Borrowers agreed to certain restrictions on the amounts and terms of their respective borrowings under the Facility in order to minimize the risk that a Borrower would be unable to repay its portion of the outstanding obligations under the Facility at any time. These restrictions include, but are not limited to, borrowing in excess of the lesser of (a) an amount each Borrower could reasonably expect to repay in one year from its projected free cash flow, or (b) the greater of (i) the borrowing base, as defined in the Agreement, as applied to such and (ii) 50% of the net worth of such Borrower. The Contribution Agreement also provides that, in the event a Borrower pays an amount under the Contribution Agreement in excess of its share of the total obligations under the Facility, whether by reason of an event of default or otherwise, the other Borrowers will immediately make a contribution payment to such Borrower and in such amount that the aggregate amount paid by each Borrower reflects its allocable share of the aggregate obligations under the Facility. The Borrowers' obligations to each other under the Contribution Agreement are collateralized by a subordinate lien on the assets of each Borrower. The Borrowers are in compliance with the Contribution Agreement at June 30, 2007 and no amounts are due to or payable by us under the Contribution Agreement. On December 26, 2006, the Borrowers entered into a Loan Modification Agreement (the “Loan Modification”) to the Agreement. The changes to the Agreement are an extension of the Facility from August 31, 2007 to September 30, 2008 and the lowering of (i) the interest rate for advances under the Facility from the Lender’s prime rate plus 0.25% to the Lender’s prime rate and (ii) the interest rate on the five separate advances that are permitted to be made under the Facility at the rate at which United States dollar deposits can be acquired by the Lender in the London Interbank Eurocurrency Market (the “LIBOR Rate”) plus 2.75% per year to the LIBOR Rate plus 2.5% per year. In addition, pursuant to the terms of the Loan Modification, the Borrowers no longer have to maintain a cash reserve. The interest rate at June 30, 2007 was 8.25%. 20 Table of Contents On June 20, 2007, the Loan Agreement, the Contribution Agreement and the Loan Modification were modified so that ICON Leasing Fund Twelve, LLC (“Fund Twelve”) became a permitted borrower. Although Fund Twelve does not have any outstanding borrowings under the Facility, as a result of its entry into the Loan Modification, it is jointly and severally liable for the outstanding balance. Aggregate borrowings by all Borrowers under the Facility amounted to $6,755,000 at June 30, 2007.We currently have no borrowings under the Facility. Our Manager believes that with the cash we have currently available and with the cash being generated from our leases, we have sufficient cash to continue our operations into the foreseeable future. We have the ability to borrow funds under the Facility if necessary. However, our ability to generate cash in the future is subject to general economic, financial, competitive, regulatory and other factors that affect our lessees’ business that are beyond our control.See “Part II, Item 1A.Risk Factors.” Distributions We pay monthly distributions to our members beginning with the first month after the members’ admission through the termination of the operating period, which we currently anticipate will be on April 4,2010. We paid distributions to our additional members totaling $6,392,913 and $6,407,708, respectively, for the six months ended June 30, 2007 and 2006. Additionally, our Manager was paid distributions of $64,575, and $64,724, respectively, for the six months ended June 30, 2007 and 2006. Contractual Obligations and Commitments and Off Balance Sheet Transactions Our contractual obligations and commitments have not changed materially from the amounts disclosed in our Annual Report on Form 10-K for the year ended December 31, 2006.We do not have any off balance sheet transactions. Item 3. Quantitative and Qualitative Disclosures About Market Risk We, like most other companies, are exposed to certain market risks, which include changes in interest rates and the demand for equipment (and the related residuals) owned by us.We believe that our exposure to other market risks, including foreign currency exchange rate risk, commodity risk and equity price risk, are insignificant, at this time, to both our financial position and our results of operations.There were no other material changes to the disclosure related to these items since the filing of our Annual Report on Form 10-K for the year ended December 31, 2006. Item 4.Controls and Procedures Evaluation of disclosure controls and procedures In connection with the preparation of this Quarterly Report on Form 10-Q for the period ended June 30, 2007, as well as the condensed consolidatedfinancial statements and Quarterly Reports on Form 10-Q for the period ended June 30, 2007 for our affiliates, our Manager carried out an evaluation, under the supervision and with the participation of the management of our Manager, including its Chief Executive Officer and the Principal Financial and Accounting Officer, of the effectiveness of the design and operation of our Manager’s disclosure controls and procedures as of the end of the period covered by this report pursuant to the Securities Exchange Act of 1934. Based on the foregoing evaluation, except as noted below, the Chief Executive Officer and the Principal Financial and Accounting Officer concluded that our Manager’s disclosure controls and procedures were effective. 21 Table of Contents While evaluating our Manager’s disclosure controls and procedures, our Manager recognized that greater internal controls were needed to aid in a more efficient closing of our financial statements, thereby requiring our Manager to hire additional skilled accounting staff. In response, our Manager hired several additional accounting staff members who are certified public accountants and/or are experienced with public reporting entities, including three additional senior accountants with more than 16, 10 and 9 years, respectively, of experience with public reporting entities, the most senior of those accountants having assumed the responsibilities of the senior vice president of accounting. Our Manager will continue to evaluate its disclosure controls and procedures to determine their effectiveness and adequacy and will take the steps necessary, in our Manager’s opinion, to ensure the adequacy of our Manager’s disclosure controls and procedures. In designing and evaluating our Manager’s disclosure controls and procedures, our Manager recognized that disclosure controls and procedures, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the disclosure controls and procedures are met. Our Manager’s disclosure controls and procedures have been designed to meet reasonable assurance standards. Disclosure controls and procedures cannot detect or prevent all error and fraud. Some inherent limitations in disclosure controls and procedures include costs of implementation, faulty decision-making, simple error and mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls. The design of any system of controls is based, in part, upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all anticipated and unanticipated future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with established policies or procedures. Our Manager’s Chief Executive Officer and Principal Financial and Accounting Officer have determined that no weakness in disclosure controls and procedures had any material effect on the accuracy and completeness of our financial reporting and disclosure included in this report. 22 Table of Contents PART II - OTHER INFORMATION Item 1.Legal Proceedings In the ordinary course of conducting our business, there may be certain claims, suits and complaints filed against us.In the opinion of management, the outcome of such matters, if any, will not have a material impact on our consolidated financial position or results of operations.No material legal proceedings are currently pending or threatened, to our knowledge, against us or against any of our assets. Item 1A. Risk Factors There have been no material changes from the risk factors disclosed in “Item 1A. Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2006. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Our Manager consented to us redeeming 127 additional member shares during the 2007 Period. The redemption amounts are calculated according to a specified redemption formula in accordance with the LLC agreement.Redeemed shares have no voting rights and do not share in distributions.The LLC agreement limits the number of shares which can be redeemed in any one year and redeemed shares may not be reissued. The following table details our additional member redemptions: Total Number of Additional Member Price Paid PerAdditional Shares Redeemed Member Shares January 1, 2007 through January 31, 2007 40 $ 851.84 February 1, 2007 through February 28, 2007 23 $ 822.51 March 1, 2007 through March 31, 2007 8 $ 827.51 April 1, 2007 through April 30, 2007 - $ - May 1, 2007 through May 31, 2007 31 $ 894.95 June 1, 2007 through June 30, 2007 25 $ 832.93 Item 3.Defaults Upon Senior Securities Not applicable. Item 4.Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of security holders during the 2007 Quarter. Item 5.Other Information Not applicable. Item 6. Exhibits 31.1 Rule 13a-14(a)/15d-14(a) certifications. 31.2 Rule 13a-14(a)/15d-14(a) certifications. 32.1 Certification pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 23 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the LLC has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ICON Income Fund Ten, LLC File No. 000-50654 (Registrant) by its Manager, ICON Capital Corp. Dated: August 10, 2007 /s/ Thomas W. Martin Thomas W. Martin Chairman, Chief Executive Officer and President of the Manager (Principal Executive Officer) ICON Capital Corp. Manager of ICON Income Fund Ten, LLC Dated: August 10, 2007 /s/ Michael A. Reisner Michael A. Reisner Director, Executive Vice President and Chief Financial Officerof the Manager (Principal Financial and Accounting Officer) ICON Capital Corp. Manager of ICON Income Fund Ten, LLC 24
